IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 296 EAL 2015
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
TERRANCE WASHINGTON,                      :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 2nd day of December, 2015, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues. The issue is:


      Are the mandatory sentences imposed upon petitioner illegal pursuant to
      Alleyne v. United States[,133 S. Ct. 2151 (2013)]?